Order affirmed, with $20 costs and disbursements. No opinion. Present — Martin, P. J., Glennon, Dore, Cohn and Van Voorhis, JJ.; Van Voorhis, J., dissents in a memorandum, in' which Glennon, J., concurs, as follows: Orders of filiation should only be granted upon evidence which is “ entirely satisfactory ” (Commissioner of Public Welfare. *755City of N. Y. v. Kotel, 256 App. Div. 352). The evidence must be clear and convincing. I do not think that the testimony of petitioner and her friend measures up to this standard.